United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Concord, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Sylvia R. Johnson, for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0317
Issued: July 1, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 2, 2018 appellant, through her representative, filed a timely appeal from an
October 26, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

U.S.C. § 8101 et seq.

3
The Board notes that, following the October 26, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal. 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $5,423.55 for the period March 24, 2012 to March 31, 2018 due to incorrect deduction
of life insurance premiums; (2) whether OWCP abused its discretion by refusing to waive recovery
of the overpayment; and (3) whether OWCP properly required recovery of the overpayment by
deducting $300.00 from appellant’s continuing compensation payments every 28 days.
FACTUAL HISTORY
On May 22, 2009 appellant, then a 54-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that on May 7, 2008 she first realized that cervical, lumbar, and
thoracic conditions had been caused by casing mail while in the performance of duty. She did not
initially stop work. By decision dated September 9, 2010, OWCP accepted the claim for cervical,
lumbar, and thoracic sprains. It subsequently expanded acceptance of appellant’s claim to include
depression.
In a letter dated May 17, 2011, OWCP placed appellant on the periodic rolls for temporary
total disability with the first payment covering the period April 9 to May 7, 2011. It indicated that
it was deducting $17.40 for basic life insurance (BLI) and $39.66 for optional life insurance (OLI).
OWCP requested that appellant notify it immediately if she had benefits such as OLI that it was
not deducting from her wage-loss compensation.
By decision dated June 28, 2013, OWCP reduced appellant’s wage-loss compensation
based on her capacity to earn wages as surveillance system monitor, effective June 30, 2013. It
utilized the Shadrick formula4 and found that appellant had 40 percent loss of wage-earning
capacity (LWEC). OWCP indicated it was deducting premiums of $17.40 for BLI and $34.20 for
OLI and was not deducting premiums for postretirement basic life insurance (PRBLI).
In a July 1, 2013 letter, the Office of Personnel Management (OPM) informed OWCP that
as a compensationer appellant was eligible to continue Federal Employees’ Group Life Insurance
(FEGLI) coverage in the form of basic and optional life insurance coverage. It requested OWCP
to deduct for Code 90 as appellant had elected BLI option Bx3 and full reduction, effective
March 24, 2012. OPM further advised that appellant had elected PRBLI coverage with 75 percent
reduction. It noted that her adjusted annual salary on which life insurance deductions was based
increased to $56,508.00.
Following appellant’s request for an oral hearing, by decision dated January 24, 2014,
OWCP’s hearing representative reversed the June 28, 2013 LWEC determination.
In a February 11, 2014 letter, OWCP informed appellant that her compensation for
temporary total disability was being reinstated retroactive June 30, 2013. It further advised that it
was deducting premiums of $17.70 for BLI and $34.66 for OLI.
By notice dated April 10, 2018, OWCP advised appellant of its preliminary determination
that she had received an overpayment of compensation because OLI premiums had not been
correctly deducted from her compensation payments for the period March 24, 2012 to
4

Albert C. Shadrick, 5 ECAB 376 (1953).

2

March 31, 2018. It advised that for the period March 24, 2012 to March 31, 2018, it should have
deducted premiums of $1,390.71 for BLI and $9,718.06 for OLI code 90. OWCP advised that
instead of this amount, it had deducted $1,390.71 for BLI premiums and $4,294.51 for OLI (J1),
which created an overpayment of $5,423.55. It requested that appellant complete an overpayment
recovery questionnaire (Form OWCP-20) and submit supporting financial documentation.
Additionally, it notified her that within 30 days of the date of the letter she could request a
telephone conference, a final decision based on the written evidence, or a prerecoupment hearing.
On April 30, 2018 OWCP received an overpayment action request form, dated April 26,
2018, on which appellant had checked a box requesting a prerecoupment hearing. Appellant also
indicated that she disagreed with the fact and amount of the overpayment, believed the
overpayment occurred through no fault of her own, and requested waiver of recovery of the
overpayment.
On September 26, 2018 OWCP received an overpayment recovery questionnaire and
financial evidence including a monthly income, list of expenses, and funds on hand. It also
received a notification of personnel action, Standard Form (SF-50), dated August 25, 2012, and a
continuation of life insurance form dated August 17, 2017. The Form SF-50 noted that appellant
had been terminated from the employing establishment effective March 24, 2012 and that
appellant had been provided a certification of insurance status. This form also noted that life
insurance coverage would be extended for 31 days, as appellant was entitled to convert to an
individual plan. On the August 17, 2017 life insurance form, appellant checked “yes” to BLI,
option A -- standard option, and option B -- additional optional insurance. She requested a
summary of her insurance and inserted a question mark on the line for number of reduction
multiples and number of full reduction multiples.
Following the hearing, OWCP received a completed overpayment recovery questionnaire
dated October 3, 2018. Appellant noted monthly income of $3,022.005 and $19,300.28 in funds,
which included $100.00 of cash on hand, $1,014.00 in a checking account, and $18,186.28 in a
savings account. Monthly expenses totaling $3,800.00 including $1,703.50 in rent or mortgage,
$744.00 for food, $110.00 for clothing, $493.00 for utilities, $727.00 for other expenses, $100.00
monthly payment to Bank of America,6 $200.00 for Capital One,7 and $200.00 for Citibank.8
By decision dated October 26, 2018, an OWCP hearing representative finalized, as
modified, the preliminary determination that appellant received an overpayment of compensation
in the amount of $5,423.55 for the period March 24, 2012 through March 30, 2018.9 She found
that appellant was without fault in the creation of the overpayment of compensation and cited to

5

OWCP records show that appellant receives a net amount of $3,022.64 every 28 days on the periodic rolls.

6

Appellant listed an outstanding balance of $1,213.00.

7

An outstanding balance of $371.18 was noted on the form.

8

Appellant listed an outstanding balance of $1,579.58.

9

OWCP’s hearing representative mistakenly noted the date as March 23, 2012.
determination of overpayment correctly noted March 24, 2012 as the beginning date.

3

The preliminary notice

OWCP’s procedures regarding finding underdeduction of life or health insurance premiums.10
Next, she found that the financial information appellant provided showed that requiring repayment
would not create a hardship for appellant. The hearing representative directed recovery of the
overpayment by deducting $300.00 every 28 days from appellant’s continuing compensation
payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8129(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.11 When an overpayment has been made to an individual because of an error
of fact or law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which the individual is entitled.12
Under the FEGLI Program, most civilian employees of the Federal Government are eligible
to participate in basic life insurance and one or more of the options.13 The coverage for basic life
insurance is effective unless waived,14 and premiums for basic and optional life coverage are
withheld from the employee’s pay.15 Upon retirement or upon separation from the employing
establishment or being placed on the periodic FECA compensation rolls, an employee may choose
to continue basic and optional life insurance coverage in which case the schedule of deductions
made will be used to withhold premiums from his or her annuity or compensation payments.16
Basic insurance coverage shall be continued without cost to an employee who retired or began
receiving compensation on or before December 31, 1989.17 However, the employee is responsible
for payment of premiums for optional life insurance coverage which is accomplished by
authorizing withholdings from his or her compensation.18
A 1980 amendment of 5 U.S.C. § 8706(b)(2) provided that an employee receiving
compensation under FECA could elect continuous withholdings from his or her compensation, so
that his or her life insurance coverage could be continued without reduction. 5 C.F.R. § 870.701
(December 5, 1980) provided that an eligible employee had the option of choosing no life
10

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Determinations in an Overpayment,
Chapter 6.300.4(g)(8) (September 2018).
11

5 U.S.C. § 8129.

12

20 C.F.R. §§ 10.434-10.437; J.L., Docket No. 18-0212 (issued June 8, 2018).

13

5 U.S.C. § 8702(a).

14

Id. at § 8702(b).

15

Id. at § 8707.

16

Id. at § 8706.

17

Id. at § 8707(b)(2).

18
Id. at § 8706(b)(3)(B). See S.P., Docket No. 17-1888 (issued July 18, 2018); Edward J. Shea, 43 ECAB 1022
(1992) (the Board found that the claimant received an overpayment of compensation where he elected PRBLI with no
reduction and no premiums had been deducted from his compensation from January 3, 1988 to May 6, 1989). See
also Glen B. Cox, 42 ECAB 703 (1991) (the Board found that an overpayment of compensation was created due to no
deduction of premiums for optional life insurance for the period July 1983 through November 1989).

4

insurance; Option A -- basic coverage (at no additional cost) subject to continuous withholdings
from compensation payments that would be reduced by two percent a month after age 65 with a
maximum reduction of 75 percent; Option B -- basic coverage (at an additional premium) subject
to continuous withholdings from compensation payments that would be reduced by one percent a
month after age 65 with a maximum reduction of 50 percent; or Option C -- basic coverage subject
to continuous withholdings from compensation payments with no reductions after age 65 (at a
greater premium).19
Each employee must elect or waive Option A, Option B, and Option C coverage, in a
manner designated by OPM, within 60 days after becoming eligible unless, during earlier
employment, he or she filed an election or waiver that remains in effect.20 An employee who does
not file a Life Insurance Election with his or her employing office, in a manner designated by
OPM, specifically electing any type of optional insurance, is considered to have waived it and does
not have that type of optional insurance.21 When an underwithholding of life insurance premiums
occurs, the entire amount is deemed an overpayment of compensation because OWCP must pay
the full premium to OPM upon discovery of the error.22
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision.
Appellant received wage-loss compensation from OWCP on the periodic rolls effective
April 9, 2011. OPM advised OWCP on July 1, 2013 of appellant’s salary for FEGLI purposes and
noted that she had elected BLI with multiples and full reduction and PRBLI with 75 percent
reduction.
OWCP’s procedures provide that BLI premiums are deducted from compensation until the
age of 65.23 A claimant must be enrolled in BLI to be eligible for OLI and premiums for OLI are
withheld until the age of 65, unless he or she opts to freeze Option B and C.24 Before the age of
65, a claimant must pay premiums for both BLI and, if elected, PRBLI when separated or retired
from federal employment.25 The employing establishment terminated appellant’s employment
effective March 24, 2012.
The Board finds that OWCP failed to adequately support its determination that appellant
received an overpayment of compensation for the period March 24, 2012 to March 31, 2018
because it failed to deduct the correct premiums for BLI and OLI code 90. The record does not
19

See S.P., id.; James J. Conway, Docket No. 04-2047 (issued May 20, 2005).

20

5 C.F.R. § 870.504(a)(1).

21

Id. at § 870.504(b).

22

5 U.S.C. § 8707(d); see also Keith H. Mapes, 56 ECAB 130 (2004); James Lloyd Otte, 48 ECAB 334 (1997).

23
Federal (FECA) Procedure Manual, Part 2 -- Claims, Compensation Claims, Chapter 2.901.15(c)(1)
(February 2013).
24

Id. at Chapter 2.0901.15(c)(4); see also V.R., Docket No. 18-0626 (issued October 19, 2018).

25

Id. at Chapter 2.0901.15(c)(3).

5

contain evidence that she signed a document electing PRBLI coverage with 75 percent reduction
and optional BLI option B x3 and full reduction. OPM informed OWCP on July 1, 2013 that the
employee had elected PRBLI with 75 reduction and BLI with options and full reduction, but
provided no supporting documentation establishing such enrollment. The record does not contain
a signed election form showing which coverage she actually selected or if she actually selected
coverage. The Board has previously found that OWCP must document whether and when a
claimant elected life insurance coverage after separation from federal service or retirement.26 As
OWCP has not factually established appellant’s life insurance election, effective March 24, 2012,
it has not met its burden of proof to establish that she received an overpayment of compensation
from March 24, 2012 to March 31, 2018.
As the fact and amount of overpayment are not clearly established by the record, the case
will be remanded to OWCP. On remand, OWCP should obtain an executed election form from
OPM completed by appellant prior to determining whether she received an overpayment of
compensation due to its failure to deduct life insurance premiums. After such further development
as OWCP deems necessary, it should issue a de novo decision.27
CONCLUSION
The Board finds that the case is not in posture for decision.

26

R.F., Docket No. 18-0739 (issued January 2, 2019); D.T., Docket No. 17-0901 (issued January 29, 2018); Glen B.
Cox, 42 ECAB 703 (1991)
27

In view of the Board’s disposition of the overpayment, the issue of whether OWCP properly denied waiver of
recovery of the overpayment and the recovery amount are moot.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated October 26, 2018 is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: July 1, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

